 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     ANAMARIA CRUCERU
 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
      UNITED STATES OF AMERICA,                        )   Case No. 2:15-cr-00235-TLN
11                                                     )
                      Plaintiff,                       )   STIPULATION AND ORDER TO
12                                                     )   CONTINUE JUDGMENT AND
      vs.                                              )   SENTENCING HEARING
13                                                     )
      ANAMARIA CRUCERU,                                )   Date: November 15, 2017
14                                                     )   Time: 9:30 a.m.
                      Defendant.                       )   Judge: Hon. Troy L. Nunley
15                                                     )
                                                       )
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Todd A. Pickles, Assistant United States Attorney, counsel for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
19
     for Anamaria Cruceru, that the sentencing hearing may be continued to January 31, 2019.
20
            This continuance is requested to allow defense counsel additional time to investigate
21
     mitigating evidence in preparation for the sentencing hearing.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     //
28

      Stipulation and Order to Continue Judgment and        -1-              U.S. v. Cruceru, 2:15-cr-00235-TLN
      Sentencing
 1                                                     Respectfully submitted,

 2
 3                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
 4
 5   Date: October 25, 2018                            /s/ Jerome Price
                                                       JEROME PRICE
 6                                                     Assistant Federal Defender
                                                       Attorneys for Defendant
 7                                                     ANAMARIA CRUCERU

 8   Date: October 25, 2018                            McGREGOR W. SCOTT
                                                       United States Attorney
 9
10                                                     /s/ Todd A. Pickles
                                                       TODD A. PICKLES
11                                                     Assistant U.S. Attorneys
                                                       Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Judgment and     -2-               U.S. v. Cruceru, 2:15-cr-00235-TLN
      Sentencing
 1                                                     ORDER

 2           The Court, having received, read, and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court orders
 4   the sentencing hearing to be reset to January 31, 2019 at 9:30 a.m. before Judge Troy L. Nunley.
 5   The dates for the preparation of the presentence investigation report, informal and formal
 6   objections, and sentencing memoranda are RESET based on the sentencing date of January 31,
 7   2019.
 8
 9   IT IS SO ORDERED.
10
11   Dated: October 26, 2018                           ________________________________
                                                       HON. TROY L. NUNLEY
12
                                                       United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Judgment and    -3-               U.S. v. Cruceru, 2:15-cr-00235-TLN
      Sentencing
